DETAILED ACTION 
The amendment submitted on February 3, 2022 has been entered.  Claims 1, 9-13, 19-20, 24-26, and 30-32 are pending in the application.  Claims 1, 9-10, and 24-26 are allowed.  Claims 13 and 30-31 would be allowable if rewritten in independent form.  Claims 11-12, 19-20 and 32 are rejected for the reasons set forth below.  
Allowable Subject Matter 
Claims 1, 9-10, and 24-26 are allowed.  
Claims 13 and 30-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Election/Restrictions 
The requirement for a species election (see the action mailed on June 28, 2021) is moot in view of applicant’s amendment and is therefore withdrawn.  
Withdrawn Rejections 
The rejection of claims 11-12 under 35 U.S.C. 102(a)(1) as anticipated by Demopulos (US 2014/0235691 A1) is withdrawn because claim 11 has been amended to require “at least three active pharmaceutical ingredients.”  
The rejection of claims 1, 9-10, 13, 19-20, 24, 26, 30, and 32 under 35 U.S.C. 103 as being unpatentable over Demopulos in view of Guerrero (US 2003/0114830 A1) is withdrawn because the Declaration of Damien Goldberg (submitted on February 3, 2022) is persuasive.  
New Grounds for Rejection Claim Rejections – 35 USC § 102/103 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: (1) determining the scope and contents of the prior art; (2) ascertaining the differences between the prior art and the claims at issue; (3) resolving the level of ordinary skill in the pertinent art; (4) considering objective evidence present in the appli-cation indicating obviousness or nonobviousness.  
Claims 11-12, 19-20, and 32 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Reunamäki (EP 2 127 638 A1).  
Reunamäki discloses “a preservative-free ophthalmic aqueous composition” for treating glaucoma and containing prostaglandin F2α analogues (para. 0001), for example, “a mixture of two or more prostaglandins” (para. 0023).  The disclosure of “two or more prostaglandins” (para. 0023) would have suggested three active pharmaceutical ingredients as required by amended claim 11.  It is implicit that the three drugs are comingled, i.e., they are not packaged in separate containers.  The disclosure of “eye drops” (para. 0011) would have suggested the eye dropper 
It is therefore the examiner’s impression that Reunamäki discloses the same therapy (treating glaucoma), using the same drugs (a combination of three active ingredients), in a composition having the same characteristics (long shelf life without a preservative), and in the same form (eye drops) as required by the claims at issue.  The reference does not, however, specifically disclose that the method is “more effective” as compared to administering the three active pharmaceutical ingredients “from at least two separate and different containers” (see instant claim 11).  In cases like this, where the prior art seems to be identical except that it is silent as to such an inherent characteristic, it is Office policy to make a rejection under both §102 and §103.  Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning to show inherency, the burden of production shifts to the applicant.  See MPEP 2112.  
Conclusion 
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Registered users may obtain information regarding the status of this application from Patent Center, which may be found at patentcenter.uspto.gov.  Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For questions about Patent Center or the DOCX file format, call the Electronic Business Center at 866-217-9197.  A Customer Service Representative is available by telephone at 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628